In this case the judgment of the District Court was reversed and the cause remanded on account of a charge given.
The propriety of giving the charge is shown to have depended upon state of the evidence, and we can not assume that there will or will not be, on another trial, evidence to make such a charge improper.
Neither the questions litigated nor the parties authorize the granting of a writ of error on a judgment of a Court of Civil Appeals reversing and remanding a cause for another trial; nor does it appear that the judgment of reversal "practically settles the case."
Under these circumstances the application for writ of error will be dismissed.
It is so ordered.
Application dismissed.
Delivered January 12, 1893.